Citation Nr: 1232440	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-22 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 2004 to August 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDING OF FACT

The Veteran's current sleep disorder is related to his active duty service.


CONCLUSION OF LAW

A sleep disorder, variously diagnosed as obstructive sleep apnea and obstructive sleep hypopnea, was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

In September 2008, the RO received incomplete service treatment records from the Department of the Air Force.  As a result, in December 2008 the RO submitted a 

request to the Records Management Center (RMC) for the unavailable service treatment records.  The RMC performed a thorough and extensive search, but to no avail.  A March 2009 attempt to retrieve the unavailable service treatment records from the Department of Defense was also unsuccessful.  38 U.S.C.A. § 5107(b); see O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Historically, the Veteran served on active duty from August 2004 to August 2008.  In December 2008, the Veteran submitted a claim of entitlement to service connection for sleep apnea.  After this claim was denied in May 2009, the Veteran perfected an appeal.  The claim has been certified to the Board for appellate review.
The Veteran submitted additional evidence after his claim was certified to the Board for appellate review.  As the Board has determined that the benefit to which the evidence relates may be fully allowed on appeal, referral to the RO for review is not necessary.  38 C.F.R. § 20.1304(c) (2011).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of 

all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran asserts that his current sleep problems first manifested during active duty service.  The Veteran reports that he sought treatment for sleep problems while on active duty at Fort Meade, Maryland, and that moderate obstructive sleep apnea was diagnosed.  He states it was suggested he seek further treatment in the form of a continuous positive airway pressure (CPAP) machine; however, as his active duty contract expired shortly thereafter, he was unable to receive further medical care in service.  The Veteran contends that the same symptoms he had in service have persisted since his separation from service.

A March 2003 pre-screen of medical history report and an April 2003 enlistment examination are negative for any symptoms of a sleep disorder.  Additionally, the Veteran reported no history of frequent trouble sleeping on an April 2003 report of medical history.  A July 2008 service treatment record shows a diagnosis of moderate obstructive sleep apnea.  The July 2008 record also reveals that the Veteran was to be referred for a CPAP titration study, and alternative treatment options included an ear, nose, and throat consult for appropriate surgical procedures and an oral and maxillofacial surgery consult for an oral appliance.  As a result, the Board finds the Veteran has demonstrated the incurrence of a disease or injury in service for the purpose of service connection.

The Veteran was afforded a January 2009 VA examination for multiple issues, including sleep apnea.  After reviewing the Veteran's claims file, the VA examiner indicated sleep apnea was shown in the Veteran's history of medical problems.  The VA examiner stated that a June 2008 discharge examination revealed a sleep study was pending.  On examination, the Veteran denied any sleep problems prior to his active duty service.  The examination report indicated that the Veteran's sleep apnea began two years prior to the examination.  The Veteran reported very loud snoring and that during sleep, he would stop breathing.  The Veteran denied any 

current treatment for sleep apnea.  The January 2009 assessment included sleep apnea.

In April 2009, the Veteran was afforded a VA examination specifically for his sleep apnea claim.  The Veteran reported snoring very loudly and witnessing apneas on a nightly basis.  He reported sleeping 7.5 to 8.5 hours per night but stated that three to four times per week he felt tired after sleeping.  He also reported irregular bedtimes and wake up times.  The Veteran denied falling asleep while driving and denied taking naps.  He also asserted that he woke up frequently throughout the night, but he denied unusual behaviors during sleep.  The VA examiner stated a nocturnal polysomnogram was obtained as a baseline and found that it did not clearly demonstrate the presence of obstructive sleep apnea.  The VA examiner noted that the Veteran reported having "a hard time sleeping because of wires and a strange bed."  The impression was snoring, "no clear evidence for obstructive sleep apnea," and frequent premature complexes appearing ventricular in nature.  

A February 2010 private treatment record indicates the Veteran underwent a split night study for his sleep problems.  The Veteran complained of loud snoring, witnessed apneas, and daytime hypersomnolence.  He described sleep as unrestorative.  The impression was mild obstructive sleep hypopnea syndrome, incomplete CPAP titration, sleep fragmentation, short REM latency, short sleep latency, and excellent sleep efficiency.  The Veteran was fitted with a CPAP nasal pillow system and was encouraged to return for an additional attempt at CPAP titration.

In May 2010, the Veteran underwent a private polysomnographic study.  The impression was "previously documented sleep disordered breathing which appeared to be well controlled while on CPAP" and "mild sleep fragmentation which persisted at times despite control of the sleep disordered breathing."  The private physician recommended a CPAP trial.  A June 2010 plan of service shows the Veteran was provided a CPAP machine for his home. 

The evidence of record demonstrates a current disability for the purpose of service connection.  Hickson, 12 Vet. App. at 253; see also Pond v. West, 12 Vet App. 341, 346 (1999); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  Although the April 2009 VA examiner found the evidence "did not clearly demonstrate the presence of obstructive sleep apnea," the February 2010 private physician diagnosed mild obstructive sleep hypopnea syndrome.  Moreover, the record indicates the Veteran receives on-going treatment for his sleep problems.

Throughout the pendency of the appeal, the Veteran has consistently asserted that his in-service symptoms of a sleep disorder have persisted since service.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the Board finds that the Veteran's assertions are competent and credible as to observable symptoms of a sleep disorder in service and since separation from active duty service.  Notably, the same symptoms subsequently served as a basis for the Veteran's on-going diagnosis of a sleep disorder, to include obstructive sleep apnea and obstructive sleep hypopnea.  Id.; Jandreau, 492 F.3d at 1377.  As such, the Veteran's statements and testimony are competent and credible evidence of continuity of symptomatology for the purpose of service connection.  Caluza v. Brown, 7 Vet. App. 498, 504 (1995); Buchanan v. Nicholson, 451 Vet. App. 1331, 1337 (Fed. Cir. 2006). 

In this case, a nexus between the in-service disease or injury and the current disability has been shown by satisfactory lay evidence and continuity of the disability since service.  Accordingly, service connection for a sleep disorder, 

variously diagnosed as obstructive sleep apnea and obstructive sleep hypopnea is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a sleep disorder, variously diagnosed as obstructive sleep apnea and obstructive sleep hypopnea is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


